Citation Nr: 1759222	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) for the period from September 19, 2006 to November 
1, 2007, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1979 to February 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before a Veterans Law Judge in April 2014.  

This case was before the Board in June 2014 and February 2016; this case was last before the Board in December 2016.  During the pendency of the appeal, in a July 2017 rating decision, the AOJ granted the Veteran a 30 percent evaluation for his GERD for the period from September 19, 2006 to November 1, 2007.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.  


FINDING OF FACT

For the entire appeal period, the Veteran's GERD has been manifested by symptoms productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, have been met throughout the entire appeal period for the Veteran's GERD.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially awarded service connection for GERD from November 
8, 2001; subsequently, he filed his claim for an increased evaluation on September 12, 2007.  Thus, the Board will undertake analysis of the claim for an increased evaluation for GERD based on evidence since September 2006, one year prior to the Veteran's claim for an increase.  The Veteran's GERD has been evaluated as noncompensable prior to September 19, 2006, as 30 percent disabling for the period from September 19, 2006 to November 1, 2007, and as 10 percent disabling thereafter.  Those evaluations are assigned under Diagnostic Codes 7399-7466.

As the Veteran's specific diagnosis is not listed in the Rating Schedule, the RO assigned Diagnostic Code pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2017).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. 4.114, Diagnostic Code 734 for hiatal hernia.  

Under Diagnostic Code 7346, a 10 percent evaluation is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted if the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).  

During his April 2014 Board hearing, the Veteran reported he was taking Prevacid twice a day for his GERD, but that the medication was not adequately controlling his symptoms.  He reported that he has constant heartburn, that produces a sour taste in his mouth, and that he experiences chest pressure when sitting for long periods of time.  Additionally, he reported that he had not experienced any vomiting recently, but that he does experience regurgitation intermittently with meals.  Lastly, he testified that he had lost ten pounds in the past month, and also experiences problems sleeping due to his reflux.  

Turning to the clinical evidence, the Veteran's VA treatment records showed that on September 26, 2006, the Veteran complained of epigastric discomfort after meals for the past week due to GERD.  Subsequently, in October 2007, the Veteran was seen at the emergency room and hospitalized for three days after he experienced chest pain and pressure for the previous four days.  After an extensive cardiovascular  workup, the physician noted the chest pain and pressure was likely attributed to the Veteran's GERD.  However, in early November 2007, VA treatment records showed the Veteran reported he had no further chest pain since his emergency room visit in October 2007.  

The Veteran underwent a VA examination in January 2008.  The Veteran reported experiencing indigestion, chest pain, and reflux since 2001, that was becoming progressively worse.  Additionally, the examiner noted the Veteran reported a history of nausea and vomiting when eating certain foods, as well as occasional substernal pain, heartburn, and esophageal regurgitation.  He reported no history of hematemesis, melena, or esophageal dilation.  On examination, the examiner noted the Veteran's overall general health was good, and his weight was 170.6 pounds, which indicated a ten percent weight loss compared to baseline.  The examiner stated the Veteran's GERD had no significant effects on his usual occupation, but had effects on his ability do chores, exercise, travel, and feed himself.  

VA treatment records from 2008 to 2011 showed the Veteran's abdominal examinations to be normal.  

The Veteran underwent a second VA examination in July 2012.  The examiner noted the Veteran had a history of heartburn and reflux.  The examiner noted the Veteran's GERD symptoms included pyrosis (heartburn), but did not include any epigastric distress, dysphagia, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbances, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  Additionally, the examiner noted a December 2006 upper gastrointestinal radiographic study showed mild esophageal dysfunction with no esophageal reflux.  The examiner opined the Veteran's GERD would not impact his ability to work.  

Throughout 2013 and 2014, VA treatment records showed the Veteran consistently denied any gastrointestinal complaints, to include nausea, vomiting, abdominal pain, dysphagia, heartburn, or indigestion.  Additionally, the Veteran's abdominal examinations were normal, and the physicians consistently noted the Veteran's GERD remained stable.  Although the treatment records showed that the Veteran reported having intermittent right abdominal pain in June 2014, the physician indicated this was due to a hiatal hernia, and the Veteran's GERD continued to be stable.  

The Veteran underwent a third VA examination in September 2014.  The examiner stated the Veteran's history of his GERD included difficulty swallowing, heartburn, and weight loss, and the Veteran reported he was taking Prevacid twice a day and using a pillow during sleep for elevation.  The examiner stated the Veteran's GERD did not hinder or prevent functionality.  Additionally, the examiner noted the Veteran's GERD symptoms included dysphagia, pyrosis, reflux, and material weight loss.  He opined the Veteran's GERD would not impact his ability to work.  

VA treatment records throughout 2015 consistently noted the Veteran's GERD was stable.  

The Veteran underwent a fourth VA examination in March 2016.  The Veteran reported his symptoms had worsened over time, but he was not able to give a time where it worsened.  The Veteran reported he had nocturnal symptoms of GERD that caused him to have to elevate the head of his bed and sleep on pillows.  Additionally, he reported he had to sit up during the middle of the night due to heartburn and acid brash/acid reflux.  Further, he reported intermittent central chest pressure and pain with the reflux.  The examiner noted the Veteran's treatment plan included taking continuous Prilosec.  The examiner also noted the Veteran's symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal pain, and sleep disturbance, and that these symptoms reoccurred 4 or more times per year.  

An addendum opinion to the March 2016 VA examination was obtained in April 2017.  After an extensive review of the Veteran's claims file, to include his VA treatment records, the examiner opined that the Veteran's GERD caused considerable impairment of health from September 26, 2006 until 


November 1, 2007, but did not cause considerable or severe impairment of health after that date.  In support, the examiner stated that from September 26, 2006 until November 1, 2007, the Veteran was noted to have multiple GERD complaints, even while taking Prilosec.  Additionally, she noted the Veteran had chest pains in October 2007 which were noted to be at least as likely as not due to his GERD.  Further, she noted that during this period, the Veteran was taken off an NSAID medication, which is known to potentially worsen GERD.  Moreover, she stated that while the Veteran had considerable impairment of health during this period, he did not have severe impairment of health, as the medical records do not support that the Veteran had functional impairments which could have been related or attributable to his GERD.

As for the period beginning November 2, 2007, the examiner noted that while the Veteran had intermittent symptoms of GERD, the objective evidence showed that overall his GERD was well controlled on twice daily Prilosec, and his chest pains had completely resolved.  Additionally, the examiner noted the many instances in the record from 2012 to 2016 where the Veteran was negative for any nausea, vomiting, abdominal pain, heartburn, diarrhea, constipation, or melena, his abdominal examinations were normal, and his physicians indicated his GERD was consistently stable.  Further, she noted that while the Veteran's previous examinations noted various symptoms of GERD, these examiners also indicated that the Veteran's GERD symptoms did not hinder or prevent functionality, and would not impact his ability to work.  Thus, she opined that for the period beginning November 2, 2007, the Veteran's GERD did not cause any considerable or severe impairment of his health.  

Subsequently, VA treatment records from 2016 noted the Veteran's GERD was stable.  In January 2017, a VA treatment record indicated the Veteran requested a positional pillow for his GERD, but the rest of the treatment records throughout 2017 remained silent for any complaints of symptoms associated with his GERD.  

Based on the foregoing evidence, the Board finds that an evaluation of 30 percent is appropriate throughout the appeal period.  Although the Veteran's symptoms appear to have lessened after 2007 and although the 2016 VA examiner found that the Veteran's GERD did not cause any considerable or severe impairment of health after 2007, multiple medical records attribute this improvement in symptoms to taking medication to treat his condition.  In rating a disability, the Board cannot consider the ameliorative effects of medication taken to treat a service-connected condition unless such is expressly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, at no point during the appeal is a rating in excess of 30 percent warranted, particularly as there is no evidence during the appeal of hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  



In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation of 30 percent, but no higher, is warranted throughout the appeal period for the Veteran's GERD.





____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


